Title: From George Washington to William Stephens Smith, 19 November 1782
From: Washington, George
To: Smith, William Stephens


                  
                     Sir
                     Head Quarters Newburgh Novr 19. 1782
                  
                  In conducting the common business, at the Post of Dobbs’ Ferry (of which you have the superintendance), You will cause the Orders & Regulations contained in the several written Instructions which will be delivered to you by the present commanding Officer, to be duly attended to & observed—but I have thought it necessary to give you this private Instruction, hereby authorizing you to take such farther Measures for reconnoitring the Enemy’s Posts & obtaining Intelligence as you, in your discretion shall think adviseable, taking care to mask your real designs, & to use all the prudence & ability you are possessed of, to accomplish the business I have particularly committed to your Management.
                  
               